Appeal from *1368an order of the Family Court, Steuben County (Joseph W. Latham, J.), entered January 3, 2008 in a proceeding pursuant to Family Court Act article 8. The order granted petitioner an order of protection, effective through January 3, 2010.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order that granted petitioner an order of protection against him, effective for two years. Contrary to respondent’s contention, Family Court Act § 842, as amended in 2003, allows an order of protection to be effective for up to two years without a finding of aggravating circumstances (see L 2003, ch 579, § 1). Present— Hurlbutt, J.P., Smith, Fahey, Green and Pine, JJ.